Title: From George Washington to Robert Dinwiddie, 29 May 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
From our Camp at the Gt Meadows [Pa.]the 29th of May 1754

The bearer hereof, Monsieur Druillong, with Monsieur LaForce and two Cadets I beg leave to recommend to your Honour’s particular Notice as Prisoner’s of War, and Officer’s whom I had the Honour of taking.
I have assur’d them they will meet with all the Respect and favour due to their Charactr and Personal merit: and I hope

they will do me the justice to acquaint your Honour that I neglected no mean’s that was in my power to render their confinement easy here.
Lieutt West is preferr’d to conduct these Gentlemen with 16 Private Prisoner’s to your Honour at Winchester who will acqt you with the profound respect with which I am your Honr most Obt & most Hbl. Servt

Go: Washington

